(CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – September 30, 2013 – BRF S.A. Index Identification Capital Stock Breakdown 1 Earnings Distribution 2 Individual Financial Statements Balance Sheet Assets 3 Balance Sheet Liabilities 4 Statement of Income 6 Statement of Comprehensive Income 7 Statement of Cash Flows 8 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2013 to 09/30/2013 9 Statement of Changes in Shareholders' Equity - from 01/01/2012 to 09/30/2012 10 Statement of Added Value 11 Consolidated Financial Statements Balance Sheet Assets 12 Balance Sheet Liabilities 13 Statement of Income 15 Statement of Comprehensive Income 16 Statement of Cash Flows 17 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2013 to 09/30/2013 18 Statement of Changes in Shareholders' Equity - from 01/01/2012 to 09/30/2012 19 Statement of Added Value 20 Management Report 21 Explanatory Notes 58 Breakdown of the Capital by Owner 136 Declarations and Opinion Independent Auditors' Report on Review of Quarterly Financial Information 137 Opinion of the Fiscal Council 139 Statement of Executive Board on the Quarterly Financial Information and Independent Auditor's Report on Review of Quarterly Financial Information 140 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – September 30, 2013 – BRF S.A. Identification / Capital Stock Breakdown Number of shares Current Quarter (Units) Paid-in Capital Common 872,473,246 Preferred - Total 872,473,246 Treasury Shares Common 2,159,204 Preferred - Total 2,159,204 1 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN
